Holmes, J.,
dissenting. I must dissent, not because I disagree with the general direction in which the majority opinion travels new legal roads for this state, but disagree as to the extent of the journey. The majority determination here takes us from an admitted overly conservative position regarding recovery for fright and its consequences in the absence of contemporaneous physical injury, to an unduly liberalized statement of the law with no attendant standards, which in the syllabus travels well beyond the periphery of reasonable application.
I am in agreement with the majority that the rule of non-recovery for the non-willful occasioning of fright and its consequences in the absence of contemporaneous physical injury, a rule which has prevailed in Ohio for over seventy-five years, is one due for overhauling. However, I disagree with the majority’s failure to replace the former rule with one that provides bench and bar sufficient insight into reasonable limitations of recovery. Consequently, I write separately in dissent to express my views of what I believe are the proper parameters of recovery for the negligent infliction of mental distress.
As early as the Fourteenth Century, in the case of I. de S. et ux. v. W. de S. (1348), Y. B. Lib. Assis., 22 Edw. III, folio 99, platicum 60,6 a court *137allowed recovery for a wrongful invasion of one’s right to emotional tranquility. However, in the interim neither court nor commentator has argued that all such invasions are compensable. Courts have deemed it necessary to draw lines between those which are compensable and those which are not.
Courts historically allowed plaintiffs to maintain a cause of action for mental distress only in conjunction with actions which seek to redress violation of other known protected personal rights. Damages were dependent upon the existence of some other tort, and such “parasitic” damages were only an additional factor to be considered in awarding general damages.7
As the law in this area developed, many states, including Ohio, recognized separate actions for the recovery for mental distress in distinction from, and uncoupled with, known and then protected rights, but only if the plaintiff could show that he suffered a contemporaneous physical injury or impact. Courts required the showing of injury or impact as a means of assisting in the assurance of the legitimacy of the alleged claims.
Under the impact rule, the plaintiff may not recover for emotional distress unless he also has suffered physical impact as a result of the defendant’s act or omission. There would seem to be no reasonably distinguishable difference between the “impact rule” and the “contemporaneous physical injury rule” as previously pronounced by this court. By implication the majority opinion herein also discards the impact rule.8
The impact rule as adopted by many courts across the country was subsequently broadened to encompass many types of factual patterns undoubtedly not originally thought to be encompassed within the doctrine.9
Subsequently, a number of states, in order to broaden the field of recovery, sought another standard that could be applied to such cases involving claims for emotional distress in order to distinguish bonafide claims from those that were contrived. One of the significant rules adopted by many states was that known as the “zone of danger” rule. This rule would allow *138recovery in a given case, even though actual impact may not occur, if the plaintiff be within the zone of danger of physical impact.10
The “zone of danger” rule has been expanded in some jurisdictions, especially in those cases alleging emotional distress of the “bystander,” most particularly the parent who witnesses the traumatic death of a child occasioned by the negligence of the defendant, usually a motorist. The leading case allowing recovery by a mother not within the zone of danger who had witnessed her minor child’s death in a motor vehicle accident caused by the defendant’s negligent conduct was Dillon v. Legg (1968), 68 Cal. 2d 728, 69 Cal. Rptr. 72, 441 P. 2d 912. This case and others following have adopted the general negligence law principle of “reasonable foreseeability,” i.e., the defendant would be liable only for injuries to others if the injuries were reasonably foreseeable to the defendant at the time of the negligent act.11 It should be noted that in all of the transition of this area of the law and the changing rules as applied, the states attempted to adopt certain recognizable standards or limitations for recovery in these cases.
Although these latter cases, dealing with various standards applicable to emotional distress claims, have allowed recovery without a showing of resultant physical injury, there is other substantial case law, legal commentary and legal authority to the effect that in order to sustain a recovery for emotional stress, there need be a showing of a resulting substantial physical injury. Accordingly, in the case of Dziokonski v. Babineau (1978), 375 Mass. 555, 380 N.E. 2d 1295, the Supreme Court of Massachusetts held that the plaintiff could recover, even though not within the “zone of danger,” upon proof of the elements of negligence, including foreseeability, but only upon proof of substantial physical injury. (In such case, one of the plaintiffs, the mother, in fact died as a result of the shock of learning of her daughter’s injuries.)
In the more recent Massachusetts case of Payton v. Abbott Labs (1982), 386 Mass. 540, 437 N.E. 2d 171, the Supreme Court of Massachusetts held that when recovery is sought for negligent, rather than intentional or reckless, infliction of emotional distress, evidence must be introduced that the plaintiff has suffered physical harm.
The court’s holding in Payton v. Abbott Labs is in keeping with the law on the subject set forth in Restatement of Torts 2d (1965), Section 436(A).12 This *139rule appears to be the one which is followed by a majority of the American courts.13
The majority here, in its syllabus law, presents an ever widening legal horizon upon which recovery for the negligent infliction of mental distress may be founded, limited only by the requirement that “serious” mental stress must result. While I agree that “serious” mental distress should be a predicate of recovery, I believe that the term must be further refined if it is to serve as a meaningful guide.
To accomplish this, I would hold that in the absence of a contemporaneous physical injury, one may not recover damages for the negligent infliction of emotional distress unless the emotional disturbance is manifested as a definite and objective physical injury. I recognize that the determination of what constitutes serious mental stress or illness, and whether such stress has resulted in a physical condition of injury or illness, is a very finite and somewhat tenuous determination and one that often transcends legal capabilities and requires reliance upon medical expertise. However, it is my view that for practical purposes the question should probably not be whether the consequences are “physical” in nature, but whether they are objectively ascertainable. As stated in Bowman v. Williams (1933), 164 Md. 397, 165 A. 182, there could be recovery for the consequences of nervous shock “resulting in some clearly apparent and substantial physical injury, as manifested by an external condition or by symptoms clearly indicative of a resulting pathological, physiological, or mental state.”
This rule has much to recommend it. First, as stated, it has been adopted by the overwhelming majority of jurisdictions. Hence, even though Ohio courts enter new territory, other states have charted the route upon which we could rely. Second, where the mental disturbance is not sufficient to cause resulting physical harm manifested by an external condition, there is not a sufficient guarantee of the genuineness of injury.14 Accordingly, it was stated in the extremely exhaustive and well-written opinion on the subject in Payton v. Abbott Labs, supra, at page 175, that:
“The task of determining whether a plaintiff has suffered purely emotional distress, however, does not fall conveniently into the traditional categories separating the responsibilities of the judge from those of the jury. A plaintiff may be genuinely, though wrongly, convinced that a defendant’s negligence has caused her to suffer emotional distress. If such a plaintiff’s testimony is believed, and there is no requirement of objective corroboration of the emotional distress alleged, a defendant woqld be held liable unjustifiably. It is in recognition of the tricks that the human mind can play upon itself, as much as of the deception that people are capable of *140perpetrating upon one another, that we continue to rely upon traditional indicia of harm to provide objective evidence that a plaintiff actually has suffered emotional distress.”
Here, I conclude that the majority has established an unfortunately boundless rule of law with absolutely no guidelines or standards to aid the judge, jury or counsel in their travels over these newly established ways. Further, upon a reading of the record, I conclude that there was insufficient evidence placed before the jury upon which a determination could be reasonably made that the appellant’s initial shock or mental stress had occasioned consequences which were not only “physical” in nature, but were objectively ascertainable. The latter point coupled with the fact that the jury did not have the benefit of the appropriate instructions under the law, to which I have alluded, presented prejudicial error.
Based on the foregoing, I would affirm the court of appeals in its reversal of the trial court, but upon the basis as stated within this dissent; i.e., I would reverse and remand for a new trial with instructions that upon retrial the jury is to be charged upon the necessity of finding, prior to an award, that there was physical illness or injury, objectively ascertainable, as a consequence of the emotional disturbance.

 In such case, the plaintiff was awarded damages for the defendant’s act of throwing a hatchet at her, which missed, notwithstanding the lack of harm.


 See Harper, Law of Torts (1933) 154-156, Section 67; Prosser, Law of Torts (4 Ed. 1971) 330, Section 54. See, e.g., Ewing v. Pittsburgh C. & St. L. Ry. Co. (1892), 147 Pa. 40, 23 A. 340; Magruder, Mental and Emotional Disturbance in the Law of Torts (1936), 49 Harv. L. Rev. 1033, 1048; McNiece, Psychic Injury and Tort Liability in New York (1949), 24 St. John’s L. Rev. 1, 10, at fn. 29; cf. Bartow v. Smith (1948), 149 Ohio St. 301 [37 O.O. 10] (no recovery for emotional distress because one must be in a situation where he is entitled to protection); Bedard v. Notre Dame Hospital (1959), 89 R.I. 195, 151 A. 2d 690 (plaintiff entitled to at least nominal damages because a legally protected interest was invaded). See, also, Annotation, Torts — Emotional Disturbances, 64 A.L.R. 2d 100.


 See footnote 2 of majority opinion.


 See Conley v. United Drug Co. (1914), 218 Mass. 238, 105 N.E. 975 (plaintiff bruised after falling to floor in faint following explosion); Steverman v. Boston Elevated Ry. Co. (1910), 205 Mass. 508, 91 N.E. 919 (fire set plaintiff’s clothing to smoldering); Porter v. Delaware, L. & W. R.R. Co. (1906), 73 N.J. L. 405, 63 A. 860 (dust in eyes); Sawyer v. Dougherty (1955), 286 App. Div. 1061, 144 N.Y.Supp. 2d 746 (blast of air filled with glass); Morton v. Stack (1930), 122 Ohio St. 115 (smoke inhaled by plaintiff).


 See Fournell v. Usher Pest Control Co. (1981), 208 Neb. 684, 305 N.W. 2d 605; Williamson v. Bennett (1960), 251 N.C. 498, 112 S.E. 2d 48; Jines v. City of Norman (Okla. 1960), 351 P. 2d 1048; Waube v. Warrington (1935), 216 Wis. 603, 258 N.W. 497.


 See, e.g., D’Ambra v. United States (1975), 114 R.I. 643, 338 A. 2d 524; Dziokonski v. Babineau (1978), 375 Mass. 555, 380 N.E. 2d 1295.


 Restatement of Torts 2d, Section 436A, reads:
“If the actor’s conduct is negligent as creating an unreasonable risk of causing either bodily harm or emotional disturbance to another, and it results in such emotional disturbance alone, without bodily harm or other compensable damage, the actor is not liable for such emotional disturbance.”


 See Prosser, supra, at 330, and also the extensive list of cases in accord contained in fn. 5 to Payton v. Abbott Labs, supra.


 Recently this court recognized, albeit in a different context, the difficulty of objectively measuring mental disturbances. State v. Wilcox (1982), 70 Ohio St. 2d 182 [24 O.O.3d 284].